 


109 HRES 528 IH: Requesting the President to designate the Thursday before Thanksgiving Day as 
U.S. House of Representatives
2005-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 528 
IN THE HOUSE OF REPRESENTATIVES 
 
November 2, 2005 
Mr. Cannon (for himself, Mr. Bishop of Utah, and Mr. Matheson) submitted the following resolution; which was referred to the Committee on Agriculture
 
RESOLUTION 
Requesting the President to designate the Thursday before Thanksgiving Day as Feed America Thursday. 
 
Whereas Thanksgiving Day celebrates the spirit of selfless giving and an appreciation for family and friends; 
Whereas the spirit of Thanksgiving Day is a virtue upon which our Nation was founded; 
Whereas 33,000,000 Americans, including 13,000,000 children, continue to live in households that do not have an adequate supply of food; 
Whereas almost 3,000,000 of those children experience hunger; 
Whereas selfless sacrifice breeds a genuine spirit of thanksgiving, both affirming and restoring fundamental principles in our society; 
Whereas great numbers of Americans this year are suffering hunger and other privations from the results of hurricanes and other natural disasters; and 
Whereas the Thursday before Thanksgiving Day should be designated as Feed America Thursday: Now, therefore, be it 
 
That the House of Representatives requests that the President issue a proclamation designating Feed America Thursday and calling upon the people of the United States to sacrifice 2 meals on that day, and to donate the money that they would have spent on food for those 2 meals to a religious or charitable organization of their choice for the purpose of feeding the hungry.  
 
